 

Case: 3:17-cv-00844-jdp Document #: 58 Filed: 04/20/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

PRAIRIE EERRERERRERE RRR RIA RRR EREREREEIEERRERRERRERIRERER

 

XZAVIOR LEE COODWIN,
Plaintiff-Appellant,
-vs~ §1983 Case No. 17-cv-00844-jdp.

CORRECTIONAL OFFICER ZERBE
[TREVOR] and MICHAEL DITTMAN,

Defendant[s]-Appelleef[s].

PRR RE EREERERREEERERERRRERERRRER IRIE RER ERE

 

PRO SE PERISONER] PLAINTIFF:

PRAIRIE AIRE RRR RRR IIR ERER ERE RETR EREERER

 

Notice is hereby given that Xzavior Lee Goodwin DOC 603124A]
Plaintiff aboved named, hereby Appeals to the United States Court
of Appeals for the Seventh Circuit, from the Final Judgment in a
Civil Gase (Dkt. #56:1), filed in this 42 U.S.C. §1983 action on
the 26th day of March, 2020, by the Honorable James D. Peterson,
presiding Chief Judge for the United States District Court for
the Western District of Wisconsin. From the [Default] Grant of
Summary Judgment by Order Issuance of the District Court Judge
dated March 26, 2020 (Dkt. #55:1-5).

Additionally brought up for Appellate Review, will be the
District Courts' February 21, 2019 filed [Denial] of Leave To
File An Amended §1983 Civil Rights Complaint (Dkt. #___/Dkt.
#19), "Clarifying" the §1983 Lawsuit Claim Raised, as that of
Intentional Systemic Callous Disregard To The Rights Of Prisoners'
Not To Be Issued The Incorrect Medication By Front-Line Officer(s)
Now In Excess Of 20-Year(s) After The Chroinc Problem Was First
Acknowledged By State Prison Administrator(s); (Dkt. #20:35-42/

-1-

 
 

 

 

Case: 3:17-cv-00844-jdp Document #: 58 Filed: 04/20/20 Page 2 of 2

1161-62). Instead of the [Incorrect] conclusion of the District
Court during its initial Screening Review, that the Issue that the
Unskilled in Law and Litigation [Prisoner] appeared to be asserting
was a State Law [Negligence] Claim for the Receipt of the Incorrect
Medication (Dkt. #08 :3+5 / 12-14-2017 Order).

Finally, the Issue of the Courts’ [Default] Grant of Summary
Judgment will be Litigated in regard to the [Rote] Decision of the
District Court in concluding that a Deterimed Mentally Disabled
[Prisoner] could sufficiently traverse the Summary Judgment litiga-
tion requirements of the Denial of Medical Treatment Issue, because
in the Courts view it was a certain loser Issue that Plaintiff had
been allowed to proceed upon (Dkt. #55:4-5). Thus, the Prison Staff
harassment of his receipt of needed Inmate-To-Inmate Legal Assistance
(Dkt. #55:1-2), along with the fact that this court would never have
ruled in the [Prisoner's] favor on this Issue he was allowed to pro-
ceed on (Dkt. #55:4); Rendered Need Of Legal Assistance Moot..

Hereby, this Notice of Appeal, will be Appellants' review
submission of the Courts, March 26, 2020 Opinion and Order (Dkt.
#55:1-5); June 25, 2019 Order (Dkt. #43:1-3); February 21, 2019
Order (Dkt. #___:1-3); and December 14, 2017 Opinion and Order
(Dkt. #08:1-5), to the United States Court of Appeals for the
Seventh Circuit, collectively.

Dated this [7a day of April, 2020. Portage; Wisconsin.

 

XLG-OBM/File. Respectfully Filed By:
E-Mail/Filed/Service:
Eliot M. Held, AAG. Xzavior Lee Goodwin #603124
Hector Al-Homsi, AAG. [Pro Se] In Forma Pauperis.
Post Office Box 7857 Columbia Correctional Institution
Madison; Wisconsin. Post Office Box 900 / CCI-Unit-#4.
53707-7857 Portage; Wisconsin. 53901-0900

 
